Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-20)  of U.S. Patent No. 10,419,586. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims (1-20)  of U.S. Patent Application No. 10,419,586 as shown in the corresponding table in view of prior art below contains every element of claims 1-20 respectively of the instant application and therefore anticipates the claims. 
Present Application No. 16/531766

1.    (Currently Amended) A computer-implemented method comprising:
receiving, by operation of an integration system, a logic integration program comprising a plurality of logic integration patterns that are defined in a data-centric logic integration language; generating a logical model graph based on the logic integration program, the logical model graph being runtime-independent; bi-directionally converting the logical model graph into a physical model graph, the physical model graph being runtime-specific; and generating logic integration runtime codes executable by the integration system based on the physical model graph.
2.    (Original) The method of claim 1, further comprising defining the logic integration program using the data-centric logic integration language for declarative integration programming.
3.    (Original) The method of claim 2, wherein defining a logic integration program comprises: analyzing integration logic represented by the logical model graph; and adding integration artifacts.

5.    (Original) The method of claim 1, wherein the logical model graph comprises no cycles.
6.    (Original) The method of claim 1, wherein converting the logical model graph into the physical model graph comprises:
detecting patterns on the logical model graph; and performing a rule-based transformation of the patterns on the logical model graph; and mapping into implementation-specific messaging channels.
7.    (Original) The method of claim 6, further comprising optimizing the logical model graph.
8.    (Currently Amended) A non-transitory, computer-readable medium storing computer-readable instructions executable by a computer and configured to: receive a logic integration program comprising a plurality of logic integration patterns that are defined in a data-centric logic integration language;
generate a logical model graph based on the logic integration program, the logical model graph being runtime-independent;

generate logic integration runtime codes executable by an integration system based on the physical model graph.
9.    (Original) The medium of claim 8, the instructions further executable by the computer and configured to define the logic integration program using the data-centric logic integration language for declarative integration programming.
10.    (Original) The medium of claim 9, wherein defining a logic integration program comprises: analyzing integration logic represented by the logical model graph; and adding integration artifacts.
11.    (Original)    The medium of claim 8, wherein the logical model graph comprises one or more    annotations    defined by the data-centric logic integration language as one or more nodes of the logical model graph.
12.    (Original)    The medium of claim 8, wherein the logical model graph comprises no cycles.
13.    (Original)    The medium of claim 8, wherein converting the logical model graph into the physical model graph comprises:

14.    (Original) The medium of claim 13, the instructions further executable by the computer and configured to optimize the logical model graph.
15. (Currently Amended) A system, comprising: a memory; at least one hardware processor interoperably coupled with the memory and configured
based on the physical model graph.
16.    (Original) The system of claim 15, the processor further configured to define the logic integration program using the data-centric logic integration language for declarative integration programming.
17.    (Original) The system of claim 15, wherein defining a logic integration program comprises:
analyzing integration logic represented by the logical model graph; and adding integration artifacts.
18.    (Original) The system of claim 15, wherein the logical model graph comprises one or more annotations defined by the data-
19. (Original) The system of claim 15, wherein the logical model graph comprises no cycles.
20. (Original) The system of claim 15, wherein converting the logical model graph into the physical model graph comprises:
detecting patterns on the logical model graph; optimizing the logical model graph; and
performing a rule-based transformation of the patterns on the logical model graph; and mapping into implementation-specific messaging channels.

U.S. Patent No. 10,419,586 in view of prior art

1. A computer-implemented method comprising: receiving, by operation of an integration system, a logic integration program comprising a plurality of logic integration patterns that are defined in a data-centric logic integration language; generating a logical model graph based on the logic integration program, the logical model graph being runtime-independent; bi-directionally converting the logical model graph into a physical model graph, the physical model graph being runtime-specific, wherein converting the logical model graph into a physical model graph comprises: detecting logic integration patterns of the logical model graph as detected logic integration patterns; and synthesizing one or more message channels based on the detected logic integration patterns; and generating logic integration runtime codes executable by the integration system based on the physical model graph. 
2. The method of claim 1, further comprising defining the logic integration program using the data-centric logic integration language for declarative integration programming. 
3. The method of claim 2, wherein defining a logic integration program comprises: analyzing 
4. The method of claim 1, wherein the logical model graph comprises one or more annotations defined by the data-centric logic integration language as one or more nodes of the logical model graph. 
5. The method of claim 1, wherein the logical model graph comprises no cycles. 
6. The method of claim 1, wherein converting the logical model graph into the physical model graph comprises: detecting patterns on the logical model graph; and performing a rule-based transformation of the patterns on the logical model graph; and mapping into implementation-specific messaging channels. 
7. The method of claim 6, further comprising optimizing the logical model graph. 
8. A non-transitory, computer-readable medium storing computer-readable instructions executable by a computer and configured to: receive a logic integration program comprising a plurality of logic integration patterns that are defined in a data-centric logic integration language; generate a logical model graph based on the logic integration program, the logical model graph being runtime-independent; bi-directionally convert the logical model graph into a physical model graph, the 
9. The medium of claim 8, the instructions further executable by the computer and configured to define the logic integration program using the data-centric logic integration language for declarative integration programming. 
10. The medium of claim 9, wherein defining a logic integration program comprises: analyzing integration logic represented by the logical model graph; and adding integration artifacts. 
11. The medium of claim 8, wherein the logical model graph comprises one or more annotations defined by the data-centric logic integration language as one or more nodes of the logical model graph. 
12. The medium of claim 8, wherein the logical model graph comprises no cycles. 


14. The medium of claim 13, the instructions further executable by the computer and configured to optimize the logical model graph. 
15. A system, comprising: a memory; at least one hardware processor interoperably coupled with the memory and configured to: receive a logic integration program comprising a plurality of logic integration patterns that are defined in a data-centric logic integration language; generate a logical model graph based on the logic integration program, the logical model graph being runtime-independent; bi-directionally convert the logical model graph into a physical model graph, the physical model graph being runtime-specific, wherein converting the logical model graph into a physical model graph comprises: detect logic integration patterns of the logical model graph as detected logic integration patterns; and synthesize one or more message channels based on the detected logic integration patterns; and generate logic integration runtime codes executable by the 
16. The system of claim 15, the processor further configured to define the logic integration program using the data-centric logic integration language for declarative integration programming. 
17. The system of claim 15, wherein defining a logic integration program comprises: analyzing integration logic represented by the logical model graph; and adding integration artifacts. 
18. The system of claim 15, wherein the logical model graph comprises one or more annotations defined by the data-centric logic integration language as one or more nodes of the logical model graph. 
19. The system of claim 15, wherein the logical model graph comprises no cycles. 
20. The system of claim 15, wherein converting the logical model graph into the physical model graph comprises: detecting patterns on the logical model graph; optimizing the logical model graph; and performing a rule-based transformation of the patterns on the logical model graph; and mapping into implementation-specific messaging channels


Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-4, 7-11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (Pub. No. US 2013/0191306) in view of Matthews (Pub. No. US 2009/0164197) in further view of Bufe (Pub. No. US 2015/0169544).
Claim 1, Wilkinson teaches “a computer-implemented method comprising: receiving, by operation of an integration system, a logic integration program comprising a plurality of logic integration patterns that are defined in a data-centric logic integration language ([0086] The translation from the conceptual to the logical models is based on a search for patterns and the use of a simple language. The search for patterns is a design technique applied on the conceptual design for identifying logical operations. There are several patterns that one may identify on a workflow. in addition to those, in the context of ETL, some patterns may be of interest, such as patterns representing filter and extract operations, or paralielization, among others. For example, in the DailyRevFact flow 436 (FIG. 4) there is an exclusive branch to check if the shipAddr is null 438, which terminates flow immediately. This is a common pattern that reflects a filter operation, i.e., removing rows from a dataflow. [0017] It will be noted that both the ETL conceptual model and the ETL logical model can be embodied in XML notation. [0041] As mentioned herein, a BRM model may be used to communicate business requirements to an ETL designer who uses it as input to produce a conceptual model (i.e. “integration program”) that has the necessary level of detail to be processed to generate a logical model.); generating a logical model graph based on the logic integration program, the logical model graph being runtime-independent… converting the logical model graph into a physical model graph, the physical model graph being runtime-specific ([0017] The ETL logical model can be represented as a parameterized, directed acyclic graph (DAG) where the vertices represent either activities, such as operations on data, or data stores, such as tables in a database or files in a file system. [0018] The translation from ETL conceptual model to an ETL logical model can be based on two techniques, a search for patterns, and a simple expression language. There are several patterns that may be identified in a BPMN flow. [0093] Once the logical model is processed, for example, completed with the appropriate details, and optimized, a corresponding physical design may be created. The details of the physical design are tied to the software used to implement the specific extract-transform-load functions, i.e., the ETL engine. Any number of different ETL engines may be used In an embodiment. The task of moving from the logical to the physical level may then be performed automatically by a parser that transforms the logical XML representation to the XML representation that the chosen ETL engine uses. Embodiments are not limited to any specific representation, including XML, and the logical XML file can be transformed to other proprietary formats. However, for simplicity of explanation, it may be assumed in this example that the ETL engine uses XML for importing and exporting ETL designs.)”.
However Wilkinson may not explicitly teach the remaining limitations.
Matthews teaches “bi-directionally converting the logical model graph into a physical model graph, the physical model graph being runtime-specific ([0034] In exemplary embodiments, a technique is to first reduce any given path to a new path that reflects the transformation rules that are being applied at each element of the path. Once that new path has been established then the basic traceability from physical to logical model can be utilized to resolve the path to its physical equivalent. [0053] The flow diagrams depicted herein are just examples. There may be many variations to these diagrams or the steps (or operations) described therein without departing from the spirit of the invention. For instance, the steps may be performed in a differing order, or steps may be added, deleted or modified. All of these variations are considered a part of the claimed invention); and generating logic integration runtime codes executable by the integration system based on the physical model graph ([0048] The provision of sufficient information in the memory is used to create a structured query language (SQL).)  Examiner notes Bufe teaches as evidence SQL code is runtime code [0035] “In one embodiment, the domain relevant queries are runtime code that include structured query language expressions (e.g., SQL expressions, etc.) that can be executed against a structured database.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Matthews with the teachings of Wilkinson, Bufe in order to provide a system that teaches bi-directional mapping. The motivation for applying Matthews teaching with Wilkinson, Bufe teaching is to provide a system that allows for further understanding of design process. Wilkinson, Bufe, Matthews are analogous art directed towards capturing design into physical implementation. Together Wilkinson, Bufe, Wilkinson teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Matthews with the teachings of Wilkinson, Bufe, by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Wilkinson teaches “the method of claim 1, further comprising defining the logic integration program using the data-centric logic integration language for declarative integration programming ([0019] The second translation technique, e.g. from ETL logical model to physical model, uses a simple declarative language.)”.
Claim 3, the combination teaches the claim, wherein Wilkinson teaches “the method of claim 2, wherein defining a logic integration program comprises: analyzing integration logic represented by the logical model graph; and adding integration artifacts ([0031] To achieve the optimization, at each design level, the constructs constituting the ETL flows are annotated with specifications influenced by key quality objectives. The annotations are also taken into consideration for transitioning from one level to the next. There may be several alternative translations from operators in the conceptual model 204 to operators in the logical model 206 and these alternatives are determined by the QoX objectives and their tradeoffs. For example, operators for a recovery point insertion may be added after certain operators when recoverability is a QoX objective. The operators may include, for example, sort, aggregate or blocking operators. Generally, any operator, or series of operators, that are expensive or impossible to repeat would be a candidate for a recovery point. Similarly, the translation from the logical model 206 to the physical model 208 enables additional types of optimizations to be driven by QoX objectives. The basic notation used for generating the conceptual model 204 is business process modeling notation (BPMN). Further details of preparing the conceptual models 204, logical models 206, and physical models 208, in accordance with embodiments of the present techniques, are discussed below,)”.
Claim 4, the combination teaches the claim, wherein Wilkinson teaches “the method of claim 1, wherein the logical model graph comprises one or more annotations defined by the data-centric logic integration language as one or more nodes of the logical model graph ([0031] To achieve the optimization, at each design level, the constructs constituting the ETL flows are annotated with specifications influenced by key quality objectives. The annotations are also taken into consideration for transitioning from one level to the next. There may be several alternative translations from operators in the conceptual model 204 to operators in the logical model 206 and these alternatives are determined by the QoX objectives and their tradeoffs. For example, operators for a recovery point insertion may be added after certain operators when recoverability is a QoX objective. The operators may include, for example, sort, aggregate or blocking operators. Generally, any operator, or series of operators, that are expensive or impossible to repeat would be a candidate for a recovery point. Similarly, the translation from the logical model 206 to the physical model 208 enables additional types of optimizations to be driven by QoX objectives. The basic notation used for generating the conceptual model 204 is business process modeling notation (BPMN). Further details of preparing the conceptual models 204, logical models 206, and physical models 208, in accordance with embodiments of the present techniques, are discussed below,)”.
Claim 8, “a non-transitory, computer-readable medium storing computer-readable instructions executable by a computer and configured to: receive a logic integration program comprising a plurality of logic integration patterns that are defined in a data-centric logic integration language; generate a logical model graph based on the logic integration program, the logical model graph being runtime-independent; bi-directionally convert the logical model graph into a physical model graph, the physical model graph being runtime-specific; and generate logic integration runtime codes executable is similar to claim 1 and rejected with the same references and citations.
Claim 9, “the medium of claim 8, the instructions further executable by the computer and configured to define the logic integration program using the data-centric logic integration language for declarative integration programming” is similar to claim 2 and rejected with the same references and citations.
Claim   10, “the medium of claim 9, wherein defining a logic integration program comprises: analyzing integration logic represented by the logical model graph; and adding integration artifacts” is similar to claim 3 and rejected with the same references and citations.
Claim   11, “the medium of claim 8, wherein the logical model graph comprises one or more    annotations   defined by the data-centric logic integration language as one or more nodes of the logical model graph” is similar to claim 3 and rejected with the same references and citations.
Claim   15, “a system, comprising: a memory; at least one hardware processor interoperable coupled with the memory and configured to: receive a logic integration program comprising a plurality of logic integration patterns that are defined in a data-centric logic integration language; generate a logical model graph based on the logic integration program, the logical model graph being runtime-independent; bi-directionally convert the logical model graph into a physical model graph, the physical model graph being runtime-specific; and generate logic integration runtime codes executable by an integration system based on the physical model graph” is similar to claim 1 and rejected with the same references and citations.
Claim 16, “the system of claim 15, the processor further configured to define the logic integration program using the data-centric logic integration language for declarative integration programming” is similar to claim 2 and rejected with the same references and citations.
Claim 17, “the system of claim 15, wherein defining a logic integration program comprises: analyzing integration logic represented by the logical model graph; and adding integration artifacts” is similar to claim 3 and rejected with the same references and citations.
Claim 18, “the system of claim 15, wherein the logical model graph comprises one or more annotations defined by the data-centric logic integration language as one or more nodes of the logical model graph” is similar to claim 4 and rejected with the same references and citations.
Claims 5 , 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson in view of Matthews in view of Bufe in further view of Shim (Pub. No. US 2006/0294499).
Claim 5, the combination may not explicitly teach the limitations of the claim.
Shim teaches “the method of claim 1, wherein the logical model graph comprises no cycles ([0024] …FIG. 5 will be translated by the parser to a data structure representing a class of computation graph whose nodes are ordered as; N1, N2, N3, N4, N5, N6, N7. … All nodes in the triggering nodes list must have been defined previously within the same graph_declaraction or it's parent's graph_declarations. The parser looks up the previously defined nodes in the current graph definition block from the data structure of the current graph. If a node in the triggering node list was not recognized earlier, the parser reports it to user as an error, and invalidate the current graph. The method of rejecting an unknown node in the triggering node list ensures that the node parsed successfully will have no loop in dependency relationship. The layout of CGD code that is expected from the parser of the present invention guides users to write highly readable graph dependencies. It makes the management of the node dependency clearer and easier. After parsing the triggering node list, the parser expects an optional node method which will be executed when the node state is changed to dirty by one or more triggering nodes or events associated with the node. The node method and the triggering node list may be empty with.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Shim with the teachings of Wilkinson, Bufe, Wilkinson in order to provide a method that teaches a graph with no cycles. The motivation for applying Shim’s teaching with teachings of Wilkinson, Bufe, Wilkinson is to provide evidence that a graph may contain no cycles as evidence by Fig. 5. Wilkinson, Bufe, Wilkinson, Shim are analogous art directed towards optimization based through the use of graphs. Together Wilkinson, Bufe, Wilkinson, Shim teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, 
Claim 12, “the medium of claim 8, wherein the logical model graph comprises no cycles” is similar to claim 5 and rejected with the same references and citations.
Claim 19, “the system of claim 15, wherein the logical model graph comprises no cycles” is similar to claim 5 and rejected with the same references and citations.
Claims 6, 7, 13, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson in view of Matthews in view of Bufe in further view of Ruthramoorthy (Patent No. US 9,032,380).
Claim  6, the combination may not explicitly teach the limitations of the claim. 
Ruthramoorthy teaches “the method of claim 1, wherein converting the logical model graph into the physical model graph comprises: detecting patterns on the logical model graph; and performing a rule-based transformation of the patterns on the logical model graph and mapping into implementation-specific messaging channels ([Col. 13, Lines 46-64] “In one example, TCE 240 (e.g., hardware code generator component 520) may determine that function calls 620 (e.g., t1=leftchannel-processing(u) and t2=rightchannel-processing(u)) are identical and require the same hardware devices. TCE 240 (e.g., hardware code generator component 520) may configure hardware code 670 to utilize a single hardware device 680 (e.g., rather than two separate hardware devices) for function calls 620. As shown in FIG. 6, the two representations 650 (e.g., the LCP node and the RCP node) for function calls 620 may be merged into a single representation (e.g., a node labeled "LCP/RCP") that may be executed on single hardware device 680. Although FIG. 6 shows example function call operations capable of being performed by TCE 240, in other implementations, TCE 240 may perform fewer operations, different operations, and/or additional operations than depicted in FIG. 6. Alternatively, or additionally, one or more components of FIG. 6 may perform one or more other tasks described as being performed by one or more other components of FIG. 6.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Ruthramoorthy with the teachings of Wilkinson, Bufe, Wilkinson in order to provide a method that teaches analyzing logical model. The motivation for applying Ruthramoorthy’s 
Claim 7, the combination teaches the claim, wherein Wilkinson teaches “the method of claim 6, further comprising optimizing the logical model graph ([0028] After the conceptual model 204 is created, it may be used for producing a logical model 206 that is still more detailed and can be optimized.)”.
Claim 13, “the medium of claim 8, wherein converting the logical model graph into the physical model graph comprises: detecting patterns on the logical model graph; and performing a rule-based transformation of the patterns on the logical model graph; and mapping into implementation-specific messaging channels” is similar to claim 6 and rejected with the same references and citations.
Claim   14, “the medium of claim 13, the instructions further executable by the computer and configured to optimize the logical model graph” is similar to claim 7 and rejected with the same references and citations.
Claim  20, “the system of claim 15, wherein converting the logical model graph into the physical model graph comprises: detecting patterns on the logical model graph; optimizing the logical model graph; and performing a rule-based transformation of the patterns on the logical model graph; and mapping into implementation-specific messaging channels” is similar to claim 6 and rejected with the same references and citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199